 

Exhibit 10.1

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (this “Agreement”), dated as of August 17, 2017 (the
“Effective Date”), is entered into by and between by and between Sarepta
Therapeutics, Inc., a Delaware corporation (the “Company”), and Edward M. Kaye,
M.D. (the “Consultant”).

WITNESSETH

WHEREAS, as of the Effective Date, the Consultant is no longer an employee or a
member of the Board of Directors of the Company, however, the Consultant has
invaluable knowledge and expertise regarding the Company and its activities (the
“Business”); and

WHEREAS, due to the Consultant’s knowledge and expertise, the Company wishes to
have the cooperation of, and access to, the Consultant; and

WHEREAS, the Company and the Consultant have mutually agreed that the Consultant
shall serve as an advisor to the Company on the terms and subject to the
conditions hereinafter specified.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Consultant hereby agree as
follows:

1.Term of Consulting Period.  The Consultant shall render consulting services,
on the terms and conditions set forth in this Agreement, for the period
beginning on the Effective Date and ending upon the first to occur of (a) the
Consultant’s death or permanent disability and (b) the date that is one year
after the Effective Date (the “Initial Consulting Period”).  At the conclusion
of the Initial Consulting Period, the term of this Agreement may be extended for
up to an additional one year (the “Renewal Consulting Period”), at the option of
the Company, by the Company giving written notice to the Consultant.  The period
of time between the Effective Date and the termination of the Consultant’s
service to the Company hereunder shall be referred to herein as the “Consulting
Period.”

2.Consulting Services.  During the Consulting Period, the Consultant shall (a)
answer questions with respect to matters that were previously within the scope
of the Consultant’s responsibilities as President and Chief Executive Officer of
the Company, (b) cooperate with the Company with respect to any internal
investigation or administrative, regulatory or judicial proceeding involving
matters within the scope of the Consultant’s duties and responsibilities to the
Company or its affiliates during his term as a President and Chief Executive
Officer of the Company (including, without limitation, the Consultant being
available to the Company upon reasonable notice for interviews and factual
investigations, appearing at the Company’s reasonable request to give testimony
without requiring service of a subpoena or other legal process, and turning over
to the Company all relevant Company documents which are or may have come into
the Consultant’s possession during his term as President and Chief Executive
Officer of the Company) and (c) provide general consulting services to the
Company in respect of the Business.  Such consulting services shall be performed
at such place or places as shall be mutually agreed upon by the Consultant and
the Company.  

1

2750/70442-001 CURRENT/92232089v5

--------------------------------------------------------------------------------

 

3.Level of Services During the Consulting Period.  During the Consulting Period,
the Consultant shall provide services as a senior level consultant to the
Company on an as‑needed basis with regard to matters of the Company and the
Business, as mutually agreed to by Consultant and the Company.  Notwithstanding
anything to the contrary herein, the parties hereby agree that (i) it is
anticipated that the level of services provided by the Consultant to the Company
during the Consulting Period shall be less than twenty percent (20%) of the
average level of services provided by the Consultant to the Company over the
thirty‑six (36) month period preceding the Effective Date but in no event more
than ten (10) hours a week during the Consulting Period, and (ii) it is intended
that the Consultant’s change in status from President and Chief Executive
Officer of the Company to consultant hereunder shall be a “separation from
service” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations promulgated thereunder (collectively “Code
Section 409A”).

4.Consideration.  In consideration for agreeing to provide the consulting
services set forth in Section 2, during the Consulting Period the Consultant
shall be paid a consulting fee of $500.00 per hour during the Consulting Period
(the “Consulting Fee”), payable in arrears, with the first payment beginning
thirty (30) days after the Effective Date.  

5.Expenses.  The Company shall reimburse the Consultant pursuant to the
Company’s reimbursement policies for any reasonable business expenses incurred
by the Consultant in connection with the performance of the consulting services
requested by Company and described in Section 3.

6.Sole Consideration.  Except as specifically provided herein, the Consultant
shall be entitled to no compensation or benefits with respect to the consulting
services from the Company and will be credited with no service or age credit for
purposes of eligibility, vesting or benefit accrual under any employee benefit
plan of the Company.  Notwithstanding the foregoing, the Consultant shall be
entitled to continued vesting of any outstanding equity awards during the
Consulting Period that did not vest and were not vested on the date of the
Consultant’s termination of employment (excluding any Performance Awards),
solely to the extent permitted by and in accordance with the Consultant’s
Employment Agreement dated September 20, 2016, and the terms of the applicable
equity award agreement.  In addition, Consultant may exercise any options in
accordance with the terms of the plan and/or award agreement applicable to said
options.  Consultant expressly acknowledges and agrees that his obligations
under the Employment Agreement, including under Sections 10 and 11 of the
Employment Agreement and under the Confidential Proprietary Rights and
Non-Disclosure Agreement between Executive and the Company, dated as of June 14,
2013, continue and remain in full force and effect, notwithstanding anything in
this Agreement.


2

2750/70442-001 CURRENT/92232089v5

--------------------------------------------------------------------------------

 

7.Status as an Independent Contractor.  The Company and the Consultant
acknowledge and agree that the Company shall not exercise general supervision or
control over the time, place or manner in which the Consultant provides
consulting services hereunder, and that in performing consulting services
pursuant to this Agreement the Consultant shall be acting and shall act at all
times as an independent contractor only and not as an employee, agent, partner
or joint venturer of or with the Company or any entity for which the Company
provides services.  The Consultant acknowledges that he is solely responsible
for the payment of all Federal, state, local and foreign taxes that are required
by applicable laws or regulations to be paid with respect to the Consulting Fees
payable hereunder.

8.Termination of Consulting Arrangement.  The parties hereto expect that this
consulting arrangement will continue for the full term of the Consulting Period,
but the Company may terminate the Consulting Period prior to the end of the
scheduled Consulting Period upon written notice provided to the Consultant,
without further obligation hereunder other than the payment of any earned but
unpaid amounts due hereunder.  Upon termination or expiration of the Consulting
Period, Consultant shall sign a supplemental release in a form substantially
similar to that included in the employment agreement dated September 20, 2016.

9.Miscellaneous.  

(a)Successors and Assigns.  This Agreement will be binding upon, inure to the
benefit of and be enforceable by, as applicable, the Company and the Consultant
and their respective personal or legal representatives, executors,
administrators, successors, assigns, heirs, distributees and legatees.  This
Agreement is personal in nature and the Consultant shall not, without the
written consent of the Company, assign, transfer or delegate this Agreement or
any rights or obligations hereunder.  

(b)Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts without giving
effect to such state’s laws and principles regarding the conflict of laws.

(c)Amendment.  No provision of this Agreement may be amended, modified, waived
or discharged unless such amendment, waiver, modification or discharge is agreed
to in writing and such writing is signed by the Consultant and the Company.

(d)Notice.  All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

if to the Consultant:

At the address most recently on the books and records of the Company.

3

2750/70442-001 CURRENT/92232089v5

--------------------------------------------------------------------------------

 

if to the Company:

Sarepta Therapeutics, Inc.
215 First St.
Cambridge, MA 02142
Attention: Ty Howton, General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

(e)Headings. The headings of this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.

(f)Counterparts.This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together will constitute
one and the same instrument.

(g)Taxes.  Notwithstanding the foregoing, all payments and other consideration
made or provided to Consultant as an independent contractor consultant to the
Company under this Agreement shall be made or provided without withholding or
deduction of any kind, and Consultant shall assume sole responsibility for
discharging all tax or other obligations associated therewith.

(h) Code Section 409A.  This Agreement is intended to comply with or be exempt
from the applicable requirements of Code Section 409A to the extent applicable,
and this agreement shall be interpreted to comply with or be exempt from Code
Section 409A.  In no event whatsoever shall the Company or its affiliates be
liable for any additional tax, interest or penalties that may be imposed on
Consultant by Code Section 409A or for any damages for failing to comply with
Code Section 409A.  With regard to the  reimbursement of any costs and expenses
or the provision of any in-kind benefits that are to be paid or provided to the
Consultant hereunder and that are subject to the requirements of  Code Section
409A (after taking into account all applicable exclusions and exemptions), (i)
the Consultant’s right to receive such reimbursements or in-kind benefits shall
not be subject to liquidation or exchange for another benefit, (ii) the amount
of expenses eligible for reimbursement, or in-kind benefits to be provided,
during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
and (iii) any such reimbursement of expenses shall be made on or before the last
day of the calendar year following the calendar year in which such  expenses
were incurred.

10. Restrictive Covenants.  Consultant expressly acknowledges and agrees that
during the Consulting Period his obligations under the Confidential Proprietary
Rights and Non-Disclosure Agreement between Consultant and the Company, dated as
of June 14, 2013, continue and remain in full force and effect pursuant to
Section 1.8 thereof.

 

[Remainder of page intentionally left blank]




4

2750/70442-001 CURRENT/92232089v5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

 

SAREPTA THERAPEUTICS, INC.

 

 

 

 

By:

/s/ Douglas S. Ingram

 

 

 

 

Name: Douglas S. Ingram

 

 

 

 

Title: President and Chief Executive Officer

 

 

 

 

CONSULTANT

 

 

 

 

By:

/s/ Edward M. Kaye, M.D.

 

 

 

 

Name: Edward M. Kaye, M.D.

 

5

2750/70442-001 CURRENT/92232089v5